Case 1:18-cv-01268-NG-JO Document 44 Filed 02/21/19 Page 1 of 2 PageID #: 371




                                                                                            FILED
                                                                                          IN CLERK'S OFFICE
                                                                                    U.S. DISTRICT COURT E.D.N.Y.



                             UNITED STATES DISTRICT COURT
                                                                                    * FEB 2 12019 *
                             EASTERN DISTRICT OF NEW YORK                           BROOKLYN OFFICE


                                                                       Civil Action No.
  MUL-T-LOCK USA, INC., a                                                18-cv-1268
  Maryland corporation,

                                                                 STIPULATION AND
            V.                                                  ORDER OF DISMISSAL

  M.A.D. Discount Store, Inc. d/b/a Mad Home
  Centre, and AARON SHAMAY and
  AHAROV ILYEAV, Individually,

                        Defendants.



            IT IS HEREBY STIPULATED AND AGREED that pursuant to Fed. R. Civ. P. 4l(a)(2),

   all claims in the above-captioned action be dismissed with prejudice and without costs as to any

   party.

   ORDERED THIS       ),{)iii day of   u-           ,2019



                                                            /s/
                                                            I
                                                                  Nina Gershon
                                                                  It: lq,rT..   I
                                                                J.fun. James Orenstein, U.S.M.J.-
Case 1:18-cv-01268-NG-JO Document 44 Filed 02/21/19 Page 2 of 2 PageID #: 372




  STIPULATED TO:




                  , Esq.
  1\-j .     UM SALSBURG P.C.
  3 Becker'Fann Road
  Roseland;· New Jersey 07078

  Attorneys for Mul-T-Lock USA, Inc.




  Attorneys for M.A.D. Discount Store, Jnc. and
  Aaron Shamay a/kla Aharov Ilyeav
